DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
35 U.S.C. §102 rejection:
The Applicants respectfully traversed claims 1, 5, 6, and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0064631 (“Shatalov”). The Applicants alleged Shatalov does not disclose “a crack in an encapsulating layer that is formed around a photodetector”. In particular, the Applicant cited par. 95 that Shatalov describes the domain 56 as “patterned structure at the interface between the layers 20B, 20C (which can be formed by patterning or roughening the surface of layer 20B using any solution prior to applying layer 20C.” Thus, the Applicant alleged Shatalov does not explicitly discloses that the patterned structure is a crack.
The Examiner respectfully disagrees with the Applicants’ argument because the word “crack” means a narrow opening or narrow break like fissure (see item 3a or 3b in the Merriam-webster.com’s attachment). Fig. 14 of Shatalov discloses the patterned surface layer 20B are narrow openings and looks like fissures or cracks. For that 
Since Shatalov still read on claim 1 and thus claims 5, 6 and 8 rejection are still maintained.
35 U.S.C. §103 rejection:
Since Shatalov still read on claim 1 and thus claims 2-4 and 14’s previous rejections are maintained.
	Allowable Subject Matter:
	Claims 7, 9-13 and 15-18 are still allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shatalov (US 2016/0064631)
Regarding claim 1, Shatalov teaches a method of forming a semiconductor structure in fig. 14, comprising:
Sealing, with a conformal sealing layer (20C), crack (refer to pattern structure within layer 20B) in an encapsulating layer (20B) that is formed around a photodetector (14).

Regarding claim 6, Shatalov teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shatalov teaches the encapsulating layer (20B) is one of plural encapsulating layers (20) (see fig. 14).
Regarding claim 8, Shatalov teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shatalov teaches forming the crack (refer to patterns within layer 20B) (see fig. 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2-4 are rejected under 35 U.S.C. 103 as being patentable over Shatalov as applied to claim 1 above, and further in view of Junesand (US 2011/0222570).
Regarding claim 2, Shatalov teaches all the limitations of the claimed invention for the same reasons as set forth above except for the photodetector is on an optical waveguide.
Junesand teaches the same field of an endeavor, wherein the photodetector (25) is on an optical waveguide (18).
Thus, it would be obvious to one having ordinary skills in the art before the invention was made to have the photodetector is on an optical waveguide so that waveguide, photodetector can be integrated monolithically, allowing a high integration density of devices all fabricated on the same substrate without the need for other semiconductor substrates (see par. 27).

Junesand teaches the same field of an endeavor, wherein the photodetector (25) is over an optical waveguide (18).
Thus, it would be obvious to one having ordinary skills in the art before the invention was made to have the photodetector is over an optical waveguide so that waveguide, photodetector can be integrated monolithically, allowing a high integration density of devices all fabricated on the same substrate without the need for other semiconductor substrates (see par. 27).
Regarding claim 4, Shatalov teaches all the limitations of the claimed invention for the same reasons as set forth above except for the photodetector is on and over an optical waveguide.
Junesand teaches the same field of an endeavor, wherein the photodetector (25) is on and over an optical waveguide (18).
Thus, it would be obvious to one having ordinary skills in the art before the invention was made to have the photodetector is on and over an optical waveguide so that waveguide, photodetector can be integrated monolithically, allowing a high integration density of devices all fabricated on the same substrate without the need for other semiconductor substrates (see par. 27).
Claim 14 is rejected under 35 U.S.C. 103 as being patentable over Shatalov as applied to claim 1 above, and further in view of Ellis-Monaghan (US 9274283)
Regarding claim 14, Shatalov teaches all the limitations of the claimed invention for the same reasons as set forth above except for forming the sealing layer over a laser grating coupler.
Ellis-Monaghan teaches the same field of an endeavor wherein forming the sealing layer (140) over a laser grating coupler (193) (see fig. 2).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to form the sealing layer over a laser grating coupler as taught by Ellis-Monaghan in the teaching of Shatalov since Light-emitting diodes (LEDs) or laser diodes receive electronic signals from electronic devices, convert the electronic signals into light signals and transmit the light signals to optical waveguides. Grating couplers couple optical waveguides with off-chip optical devices, such as optical fibers, optical signals can be received on the chip from the off-chip optical device and/or transmitted off the chip to the off-chip optical device (see col. 1, lines 18-25).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest all the claimed features of claim 7.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest all the claimed features of claim 10 in combination of claim 1.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest all the claimed features of claim 11 in combination of claim 1.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest all the claimed features of claim 12 in combination of claim 1.

Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of forming a semiconductor structure, comprising: “encapsulating an active region composed of a materia! comprising germanium; crystallizing the material of the active region” in combination of all of the limitations of claim 15. Claims 16-18 include all of the limitations of claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818